PARLANG-E, District Judge.
Two points were raised by complainant’s counsel during the argument of this matter, viz.: (1) That, under the Powers Case, 45 La. Ann. 572,12 South. 880, when the state acquires property because of nonpayment of taxes, and subsequently sells the property, the purchaser from the state is liable for the taxes he assumes when he purchases, but the vendee of the purchaser from the state is not liable for such taxes, and takes the property free from the same; (2) that after the state has acquired the property of a delinquent taxpayer, no valid assessment of the same can be made while it belongs to the state, except only for one year immediately after the acquisition by the state. Both points must be decided against the complainant. See Reinach v. Duplantier, 46 La. Ann. 152, 15 South. 13, and Remick v. Lang, 47 La. Ann. 915, 17 South. 461, both of which were decided after I passed upon the present case (60 Fed. 974). The point as to assessment after acquisition by the state was passed upon in the Powers Case and also in Reinach v. Duplantier. The law is clearly stated in the brief of the assistant city attorney. ■ The application for a rehearing is refused.